Citation Nr: 0208429	
Decision Date: 07/25/02    Archive Date: 07/29/02	

DOCKET NO.  96-42 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing, based on an initial rating.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently assigned a 10 percent 
evaluation, based on an initial rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, and 
was previously before the Board in November 2000, at which 
time it was remanded for additional development.  In an 
accompanying decision issued at that time, the Board denied 
entitlement to service connection for a back disorder, and 
granted service connection for degenerative arthritis of the 
right shoulder.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.  The 
Board additionally noted that, notwithstanding the veteran's 
timely notice of disagreement, the RO had failed to issue a 
Statement of the Case on the issue of an increased rating for 
the veteran's service-connected left knee disability.  

Pursuant to the Board's instructions, the RO, in January 
2001, issued a Statement of the Case on the issues of 
increased evaluations for the veteran's service-connected 
degenerative joint disease of the left knee, status post 
arthrotomy; and degenerative joint disease of the left knee, 
with limitation of motion.  The veteran, however, failed to 
timely perfect his appeal as to those two issues.  
Accordingly, the sole issues remaining in appellate status 
are those noted on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran currently has Level I hearing in both his 
right and left ears.  

2.  The veteran's service-connected right knee disability is 
currently productive of moderate impairment, as demonstrated 
by irregularity in the patellofemoral joint of the right 
knee, accompanied by mild to moderate osteoarthrosis and 
medial joint space narrowing, bone spur formation, and 
sclerosis.  


CONCLUSIONS OF LAW

1.  An initial compensable evaluation for bilateral defective 
hearing is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.85 and Part 4, Code 6100 (2001).  

2.  A initial rating of 20 percent, but no more, for the 
veteran's service-connected degenerative joint disease of the 
right knee is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, and Part 4, 
Code 5257 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a VA general medical examination in September 
1995, the veteran complained of "problems" with his right 
knee.  The veteran's lower extremities showed genus varum 
deformities, more so on the left than the right, though with 
unrestricted range of motion of the knee joints.  At the time 
of examination, the veteran was unable to squat well, but 
could put weight on each leg alternately with no difficulty.  
On squatting, only pain was noted, and there was no 
instability or laxity of either knee joint.  Reflexes were 
absent on the right knee, and 1+ on the left.  Radiographic 
studies of the veteran's right knee showed minimal 
osteophytes at the level of the femur.  The pertinent 
diagnosis was arthritis with degenerative changes of the 
(right) knee.  

On the authorized audiological evaluation in September 1995, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVE.
RIGHT
15
5
55
55
33
LEFT
15
5
45
45
28

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.  The 
pertinent diagnosis was normal hearing through 2,000 Hertz in 
the right ear, dropping precipitously to a moderate 
sensorineural hearing loss in the range from 3,000 to 
4,000 Hertz, and recovering to within normal limits in the 
range from 6,000 to 8,000 Hertz.  The veteran's left ear 
showed normal hearing through 2,000 Hertz, dropping to a 
moderate sensorineural hearing loss in the range from 3,000 
to 4,000 Hertz, and recovering to within normal limits at 
8,000 Hertz.  Noted at the time of examination was that the 
veteran's audiometric pattern was consistent with noise 
exposure.  

In correspondence of June 1996, the veteran's private 
physician wrote that the veteran had experienced bilateral 
knee pain for the past 12 years.  The veteran was unable to 
walk over three blocks without severe pain in his knees, more 
so on the left than the right.  On physical examination, 
there was evidence of a significant genu varum deformity, 
measuring approximately 10 to 15 degrees on the right.  There 
was medial joint line pain, in addition to some lateral joint 
line pain and a positive patellofemoral grind test.  There 
was gross pseudolaxity of the knee, with a full range of 
motion.  At the time of examination, the knee was 
neurovascularly intact, with good palpable pulse.  There was 
1+ effusion of the knee.  Radiographic studies showed 
evidence of severe medial compartmental disease, as well as 
patellofemoral disease.  Previous X-rays taken in the 
military reportedly revealed a probable history of Blount's 
disease, with significant metaphyseal/diaphyseal slope and 
beaking.  It was opined that the veteran suffered from 
bicompartmental arthritis of the knee, most likely secondary 
to Blount's disease.  

In correspondence of August 1996, the veteran's private 
physician indicated that the veteran had been complaining of 
knee pain.  The veteran wished to make it clear that his left 
knee was related to a football injury in service, and that 
"possibly" his right knee was demonstrating progressive wear 
as a result of his favoring his left knee.  Radiographic 
studies showed evidence of moderate to severe arthritic 
changes.  

A private medical record dated in September 1996 is to the 
effect that the veteran suffered from bilateral knee 
osteoarthritis, for which he had been prescribed off-loading 
braces.  

In an October 1996 statement, the veteran's private physician 
wrote that the veteran had a past history of degenerative 
arthritis of both knees.  

In November 1996, the veteran's private physician wrote that 
the veteran suffered from bilateral osteoarthritis of the 
knees secondary to Blount's disease, for which he was being 
treated conservatively with off-loading braces.  

During the course of a personal hearing in November 1997, the 
veteran testified that he suffered from "a blockage" of his 
ears, which was somewhat worse on the right than the left.  
See Transcript, p. 2.  The veteran additionally testified 
that he "missed things" when people were talking to him, with 
the result that others found it necessary "to repeat 
themselves." See Transcript, p. 3.  

During a September 1998 VA orthopedic examination, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  The veteran complained of knee pain, which 
was somewhat more severe during physical training and sports.  
On physical examination, the veteran displayed a marked 
bowleggedness.  The veteran was able to squat only three-
quarters of the way down due to pain, which was somewhat more 
severe on the left than the right.  Standing on his toes 
produced no pain, while standing on his heels produced pain, 
bilaterally.  There was localized tenderness on palpation of 
the right knee joint, and strength was 5/5.  Knee reflexes 
were 1+ on the right.  At the time of examination, there was 
no impairment of peripheral sensory function to touch, 
vibration, or pinprick.  Range of motion measurements of the 
right knee showed flexion to 130 degrees with pain, and to 
120 degrees without pain, with extension to 0 degrees with 
pain, and to minus 10 degrees without pain.  At the time of 
examination, there was no instability or laxity of the right 
knee joint.  Right knee moderate anti-and pro-gravity 
resistance resulted in mild weakness and pain, with flexion 
to 120 degrees accompanied by pain, and extension to 0 
degrees, once again with pain.  Noted at the time of 
examination was the presence of "flareups" on weather 
changes, and with activity causing limitation of range of 
motion due to pain and weakness.  Radiographic studies of the 
right knee were significant for the presence of degenerative 
joint disease.  The pertinent diagnosis was degenerative 
osteoarthritic changes of both knee joints, more so on the 
left.  

In a September 1999 statement, a private physician wrote that 
his examination of the right knee showed mild osteophytes 
accompanied by a full range of motion and no effusion.  The 
right knee showed only mild degenerative changes.  

During the course of a videoconference hearing before a 
member of the Board in August 2000, the veteran testified 
that, due to his hearing problems, family members found it 
necessary to speak louder than normal.  See Transcript, p. 6.  
The veteran additionally testified that, on some days, he was 
unable to bend his knees.  See Transcript, p. 7.  

During a January 2001 VA orthopedic examination, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran reported pain in his knees for 
numerous years.  He had undergone no surgeries on his right 
knee.  He experienced pain every day especially with 
ambulation, and noted that stair climbing was almost 
impossible.  Any walking for prolonged distances resulted in 
pain and flare-ups.  The veteran stated that the flare-ups on 
his right knee occurred approximately two times per week. 

On physical examination, the veteran exhibited varus 
alignment in the right knee, with an antalgic gait.  Standing 
on his right knee, genu varum was approximately 80 degrees.  
There was no evidence of quadriceps atrophy, and no effusion 
in the knee.  At the time of examination, there was medial 
joint line tenderness and pseudolaxity in the medial 
collateral ligament.  Range of motion on the right was from 0 
to 110 degrees before pain and stiffness, with some 
resistance to flexion at 110 degrees.  There was a moderate 
pseudolaxity of the medial collateral ligament, without 
subluxation.  There was crepitation on active flexion and 
extension, most notable on the medial joint line.  Lachman's 
(test), pivot shift, and anterior posterior drawer sign were 
negative.  The veteran was neurovascularly intact in both 
lower extremities, with quadriceps strength of 5/5.  

The pertinent diagnosis was bilateral moderate to severe 
osteoarthrosis of the knees, left greater than right, with 
varus deformities and significant medial joint line wear.  
Additionally noted was some irregularity in the 
patellofemoral joint of the veteran's right knee, accompanied 
by mild to moderate osteoarthrosis, with medial joint space 
narrowing, bone spur formation, and sclerosis.  According to 
the examining physician, during "flareups," the condition of 
the veteran's knees was worsened by an additional 10 percent.  

On the authorized audiological evaluation in January 2001, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVE.
RIGHT
15
10
55
60
35
LEFT
5
5
50
55
29

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 in the left ear. The 
pertinent diagnosis was of bilaterally normal hearing 
sensitivity from 250 Hertz to 2,000 Hertz, sloping to a 
moderate sensorineural hearing loss in the range from 3,000 
to 4,000 Hertz, and rising to normal hearing sensitivity at 
8,000 Hertz.

In correspondence of mid-September 2001, the veteran's 
private physician wrote that the veteran's history showed 
evidence of severe bilateral knee osteoarthritis.  
Radiographic studies, while showing a significant degree of 
right knee arthritis, were negative for evidence of any major 
progression of that problem.  The veteran continued to be 
managed on a conservative basis for his arthritic knee 
condition.  

Analysis

The veteran in this case seeks higher initial ratings for his 
service-connected hearing loss, as well as for degenerative 
joint disease of the right knee.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001). 

In the case at hand, service connection and an initial 
noncompensable evaluation for bilateral defective hearing 
were granted by a rating decision of January 1996.  Service 
connection and an initial 10 percent evaluation for 
degenerative joint disease of the right knee were granted by 
a rating decision of August 1996.  The veteran voiced his 
disagreement with both of those decisions, disputing the 
respective assignments of a noncompensable evaluation for his 
service-connected hearing loss, and a 10 percent evaluation 
for his right knee disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Regarding the veteran's claim for an increased evaluation for 
service-connected defective hearing, the Board observes that, 
effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases and, 
specifically, hearing loss, underwent revision.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in the case at 
hand, that portion of the regulations governing the veteran's 
claim for an increased evaluation has undergone no 
substantive change.  Accordingly, application of either the 
"old" or "amended" version of the regulations will produce an 
identical result.  

In that regard, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Code 6100 (2001).  

In the present case, on VA audiometric examination in 
September 1995, audiometric findings corresponded to Level I 
hearing in each ear, commensurate with a noncompensable 
schedular evaluation.  A subsequent VA audiometric 
examination in January 2001 once again yielded audiometric 
findings consistent with Level I hearing in each ear, 
commensurate with a noncompensable schedular evaluation.  As 
of the present time, the veteran has failed to present 
evidence demonstrating that he suffers from a hearing 
impairment which is other than noncompensable in degree.  
Under such circumstances, his claim for an increased 
evaluation for service-connected bilateral defective hearing 
must be denied.  

Turning to the issue of an increased rating for degenerative 
joint disease of the right knee, the Board notes that 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Such limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2001).  

The 10 percent evaluation currently in effect for the 
veteran's service-connected right knee disability 
contemplates a limitation of flexion of the right leg to 
45 degrees, and/or a limitation of extension to 10 degrees.  
In order to warrant a 20 percent evaluation based on 
limitation of motion, there would, of necessity, need to be 
demonstrated a limitation of flexion to 30 degrees, and/or a 
limitation of extension to 15 degrees.  A 30 percent 
evaluation would require demonstrated evidence of limitation 
of flexion to 15 degrees, and/or a limitation of extension to 
20 degrees.  38 C.F.R. Part 4, Codes 5260, 5261 (2001).  An 
increased evaluation could, additionally, be awarded were 
there to be demonstrated the presence of moderate or severe 
impairment of the right knee, including recurrent subluxation 
or lateral instability.  38 C.F.R. Part 4, Code 5257 (2001).  

In the case at hand, it is clear that the veteran does not 
suffer from a limitation of flexion or extension of his right 
leg sufficient to warrant the assignment of a increased 
evaluation.  Similarly clear is that the veteran suffers from 
no instability or subluxation of his service-connected right 
knee.  The diagnostic codes addressing these symptoms are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The veteran does, however, 
experience recurrent pain in his right knee, as well as 
periodic flare-ups approximately two times per week.  
Although during the January 2001 VA orthopedic examination 
there was no evidence of any quadriceps atrophy or effusion 
in the veteran's right knee, in the opinion of the examining 
physician, the veteran suffered from a mild to moderate 
osteoarthrosis, with medial joint space narrowing, bone spur 
formation, and sclerosis.  The Board notes that, where there 
is functional disability due to pain, supported by adequate 
pathology, additional compensation may be warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Based on the 
aforementioned findings, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that current manifestations of the veteran's service-
connected degenerative joint disease of the right knee more 
nearly approximate the criteria for moderate impairment of 
that knee, thereby warranting the assignment of a 20 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7, and Part 4, Code 5257 
(2001).  A greater than 20 percent evaluation is not 
warranted, inasmuch as the veteran does not currently exhibit 
the "severe" knee impairment requisite to the assignment of 
such an evaluation.  38 C.F.R. Part 4, Code 5257 (2001).  

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been afforded multiple VA examinations, 
the results of which have been carefully considered in his 
claims for benefits.  Accordingly, the Board is of the 
opinion that no further duty to assist the veteran exists in 
this case.  


ORDER

An initial compensable evaluation for service-connected 
bilateral defective hearing is denied.  

A initial rating of 20 percent for degenerative joint disease 
of the right knee is granted, subject to those regulations 
governing the payment of monetary benefits.  


		
	RENEE N. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

